Citation Nr: 0804360	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-33 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain.

2.  Entitlement to a rating in excess of 10 percent for right 
knee tendon strain.

3.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985, March 1987 to November 1993, and from February 2003 to 
April 2004.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, which, in pertinent 
part, denied entitlement to increased ratings for the above 
conditions.  

The Board notes that in a June 2005 rating decision, the 
veteran was awarded an increased rating of 10 percent for his 
low back disability, effective April 10, 2004, the date his 
claim for an increased rating was received.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased evaluation for a low back disability remains before 
the Board.

In December 2004, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Manchester RO.  
A transcript of this hearing is of record.

In August 2005, the RO advised the veteran that his payments 
had been reduced because of evidence that he had served 11 
days of training.  The veteran responded that he disagreed 
with the amount withheld and was requesting an audit.  Later 
in August 2005 the RO sent the veteran a letter explaining 
the basis for withholding his benefits.  There is no 
indication that the veteran replied.  It appears that the 
veteran's communication constituted an informal dispute as to 
the amount of the withholding.  38 C.F.R. § 1.911(c)(1) 
(2007).  The veteran is advised to clarify, this matter, if 
he intended to submit a notice of disagreement.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by full 
range of motion; there is no muscle spasm, guarding, 
tenderness, neurologic impairment, or evidence of 
intervertebral disc syndrome.

2.  The veteran's right knee disability is manifested by 
limitation of flexion to 105 degrees with consideration of 
functional factors; no limitation of extension, and no 
objective evidence of instability or subluxation.

3.  The veteran's left knee disability is manifested by 
limitation of flexion to 105 degrees with consideration of 
functional factors; and no objective evidence of instability 
or subluxation.



CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2007).

2.  The schedular criteria for a rating in excess of 10 
percent for right knee disability have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).

3.  The schedular criteria for a rating in excess of 10 
percent for left knee disability have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in May 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for increased 
ratings.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the May 
2004 letter advised the veteran that he should submit all 
pertinent evidence in his possession.

In a recent decision, The United States Court of Appeals for 
Veterans Claims (Court) held that in an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
 Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating such as a specific measurement or test 
results, the Secretary must provide at least general notice 
of that requirement to the claimant.  Vazquez-Flores v. 
Peake, No. 05-0355, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).

The issues currently before the Board are entitlement to 
increased ratings for a low back disability and left and 
right knee disabilities.  The relevant rating criteria, as 
outlined below, provide for disability evaluations based on 
limitation of motion, instability, and other orthopedic 
symptoms.  These Diagnostic Codes do not require specific 
test results or measurements.  In fact, the Court has 
directed VA to consider the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment, in addition to the 
criteria contained within the Diagnostic Codes.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, notice of the need 
for evidence showing that the disability had worsened was 
sufficient.  

In addition, while the veteran has not been specifically 
notified that he should submit evidence demonstrating the 
effect his disabilities have had on his employment and daily 
life, as noted above, he was informed that he should submit 
evidence showing that his disabilities had increased in 
severity.  At the examination provided in conjunction with 
his claim he was quizzed about the effects of his 
disabilities on employment and daily activities.  He thus, 
should have been put on notice that evidence of impacts on 
employment and daily activities was relevant to his claim.  
He has had several years to submit additional evidence since 
the examination, and in fact, made arguments regarding the 
effects on employment in his substantive appeal.  The Board 
finds that the veteran should have known, and evidenced 
actual knowledge, that evidence related to the occupational 
and social effects of his disabilities would be relevant to 
his claims.  

Furthermore, the veteran was informed that he should submit 
all pertinent evidence in his possession.  

The veteran was notified of the first three elements of the 
Dingess notice by the May 2004 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claims, as the claims are 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination to determine 
the severity of the disabilities on appeal.  

The Board notes that while the veteran's most recent VA 
examination was provided several years ago, neither the 
veteran nor his representative have alleged that his 
disabilities have worsened.  The veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

VA's General Counsel has held that the mere passage of time, 
absent evidence of a change in the condition, does not 
require a new examination. VAOPGCPREC 11-95 (1995).  Because 
there is no evidence of a change in the disabilities, 
remanding for an additional examination is not necessary and 
would only serve to further delay the case.

The veteran argued in his substantive appeal that the 
examiner did not consider the effects of pain on his 
disabilities.  As discussed below, the examination did 
discuss this factor in relation to all of the disabilities at 
issue in this appeal.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disability

Legal Criteria

Under the current rating criteria, lumbosacral strain is to 
be evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent  or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

The following notes apply to evaluations under the general 
rating formula:

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

Factual Background

Service connection was granted for the veteran's low back 
disability in a February 1994 rating decision.  A 
noncompensable disability rating was assigned, effective 
November 2, 1993.  As noted above, an increased rating of 10 
percent was granted in a June 2005 rating decision, effective 
April 10, 2004, the date the veteran's claim for increase was 
found to have been received.

In response to his claim for an increased rating, the veteran 
was afforded a VA examination in May 2004.  He stated that he 
injured his back during active duty service and had recently 
reinjured his back in February 2003 when he slipped and fell.  
He reported having pain on a daily basis as well as stiffness 
and radiation down his right leg.  Flare-ups occurred three 
to four times a week and were relieved by laying flat on the 
floor for about an hour. 

 The veteran stated that he was employed as a plumber and had 
not missed any work due to his low back condition.  He also 
reported that pain limited his ability to do housework and 
yardwork.  

Physical examination of the low back showed no erythema, no 
spasms, and normal curvature of the spine.  There was no 
tenderness to palpation of the spinous processes or 
paraspinous muscles.  Forward flexion was from 0 to 110 
degrees, extension was from 0 to 25 degrees, lateral flexion 
was from 0 to 25 degrees bilaterally, and rotation was from 0 
to 25 degrees bilaterally.  The examiner found that there was 
an absence of painful motion, weakness, fatigability, 
incoordination, and instability.  The absence of objective 
signs suggested that if flare-ups occurred, they would not 
further limit the veteran's range of motion.  X-rays showed a 
normal lumbar spine.  The diagnosis was chronic low back 
strain with subjective complaints of pain but without loss of 
range of motion.

Outpatient treatment records from the Manchester VA Medical 
Center (VAMC) show that the veteran complained of low back 
pain in May 2004.  Physical examination indicated a painful 
low back with range of motion that was somewhat limited.  

Analysis

As a preliminary matter, the Board notes that the veteran has 
not alleged, and the record does not show, that he has been 
diagnosed with intervertebral disc syndrome or any other disc 
disorder of the lumbar spine.  In fact, the May 2005 X-ray of 
the veteran's lumbar spine was normal.  Therefore, the 
Diagnostic Code 5243 pertaining to intervertebral disc 
syndrome is not for application in this case.  

In addition, while separate evaluations are warranted for 
neurological disabilities associated with spinal 
disabilities, the record contains no objective medical 
evidence of radiculopathy from the veteran's low back 
disability.  The veteran did complain of right leg pain 
during his May 2004 VA examination, but as noted above, there 
were no findings of an intervertebral disc condition.  
Therefore the criteria for evaluating intervertebral 
neuropathy are not applicable to this claim.  

With respect to whether a higher initial rating is warranted 
under the criteria for rating pertaining to limitation of 
motion, the evidence shows that flexion of the veteran's low 
back was from 0 to 110 degrees at his May 2004 VA examination 
with a combined range of motion of 235 degrees of the 
thoracolumbar spine.  With respect to the DeLuca factors, the 
examiner noted that there was no painful motion, weakness, 
fatigability, incoordination, or instability.  In addition, 
the examiner found that there would be no additional loss of 
motion during flare-ups of pain.

There was also no evidence of muscle spasm, guarding, or 
tenderness during examination.  Therefore, even when all 
functional limitations are considered, it is clear that the 
veteran's low back disability is not manifested by limitation 
of motion that most nearly approximates forward flexion 
between 30 and 60 degrees or a combined range of motion that 
is less than 120 degrees.  38 C.F.R. §§ 4.7, 4.21, 4.40, 
4.45, 4.59.

It is clear that even when all pertinent disability factors 
are considered, the veteran's low back disability has not 
most nearly approximated the criteria for a 20 percent 
disability evaluation at any time during the claims period.  
38 C.F.R. §§ 4.7, 4.21.

The Board has considered whether there is any other schedular 
basis for granting a compensable rating, but has found none.  

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case the evidence is 
that the back disability does not interfere with employment 
and the veteran's disability has not required any periods of 
recent hospitalization.  Referral for consideration of an 
extraschedular rating is not warranted.


In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this period because the preponderance of the evidence is 
against the claim.

Right and Left Knee Disabilities

Legal Criteria

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  It 
also warrants a 10 percent evaluation when it is limited to 
10 degrees and a 20 percent evaluation when it is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Factual Background

Service connection for right and left knee disabilities was 
granted in a February 1994 rating decision.  Noncompensable 
disability ratings were assigned, effective November 2, 1993.  
Thereafter, in a March 1997 rating decision, increased 
ratings of 10 percent were assigned for the veteran's right 
and left knee disabilities, effective January 8, 1997.  The 
veteran's current claims for increased ratings were received 
in April 2004.

In response to his claim for increased ratings, the veteran 
was provided a VA examination in May 2004 to determine the 
severity of his knee disabilities.  He complained of pain, 
stiffness, swelling, locking, and instability of both knees.  
He reported having flare-ups of knee pain daily lasting for 
approximately half an hour.  Physical examination of both 
knees was negative for erythema, swelling, or deformity.  
There was no tenderness to palpation of any part of the knee.  
Lachman sign was negative bilaterally, and McMurray sign was 
positive for pain.  

Range of motion testing showed that flexion was from 0 to 125 
degrees bilaterally, and extension was full bilaterally.  The 
examiner found that there was no fatigability, 
incoordination, or instability of either knee.  During 
periods of flare-up, the examiner estimated that the veteran 
would lose an additional 10 to 20 degrees of flexion due to 
pain.  X-rays of both knees were normal.  The diagnoses were 
left knee internal derangement with a likely cartilage tear 
and right knee strain with subjective complaints of pain.  

Outpatient treatment records from the Manchester VA Medical 
Center (VAMC) show that the veteran complained of bilateral 
knee pain in May 2004.  Physical examination of the knees 
indicated the presence of pain with a somewhat limited range 
of motion.  

Analysis

The veteran currently receives separate 10 percent rating for 
each of his knee disabilities based on Diagnostic Code 5257 
pertaining to slight recurrent subluxation or lateral 
instability.  The veteran has reported instability; but the 
fact that Lachman's sign was negative, there was no knee 
deformity and the ligaments weigh against a finding of 
subluxation or instability.  Hence, an increased rating is 
not warranted under that diagnostic code.

The medical evidence of record shows that the veteran has 
range of motion of both knees from 0 to 125 degrees.  The May 
2004 examiner noted that there was no fatigability, no 
weakness, and no incoordination and found that upon flare-ups 
of symptoms, the veteran would lose 10 to 20 degrees of 
motion due to pain.  With consideration of these functional 
factors, the veteran's range of bilateral knee motion is from 
0 to 105 degrees of flexion.  In addition, extension was 
noted to be full.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran does not meet the criteria for increased ratings 
under diagnostic codes pertaining to limitation of motion.  A 
20 percent disability evaluation is warranted when flexion is 
limited to 30 degrees and extension is limited to 15 degrees 
under Diagnostic Codes 5260 and 5261, respectively.  As noted 
above, range of motion of the veteran's knees demonstrates 
flexion that is limited to 105 degrees and extension that is 
full.  Therefore, limitation of motion of the veteran's knees 
most nearly approximates the criteria contemplated by the 
currently assigned 10 percent disability evaluations.  

There is a question as to whether the veteran would be 
entitled to an evaluation based on noncompensable limitation 
of flexion.  The General Counsel opinions and 38 C.F.R. 
§ 4.59 discuss arthritis, and the veteran has not been shown 
to have arthritis.  In any event, he is currently in receipt 
of a 10 percent rating, which is what noncompensable 
limitation of flexion would warrant.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Although that evaluation is currently 
provided under Diagnostic Code 5257, he does not have 
additional disability from subluxation or instability.  
Hence, a 10 percent rating regardless of the diagnostic code 
compensates the veteran for the manifestations of his knee 
disabilities.

There were no periods beginning with the one year period 
prior to the veteran's claim when a greater limitation of 
motion was demonstrated; therefore, staged ratings are not 
warranted.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluations than those granted in this decision.  
The knee disabilities have not required any periods of 
hospitalization and there have been no reported impacts on 
employment.  As there is no evidence of exceptional factors, 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321(b).


ORDER

Entitlement to a rating in excess of 10 percent for low back 
disability is denied.

Entitlement to a rating in excess of 10 percent for right 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for left knee 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


